COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00596-CR


Jarrod Wayne Cox                          §    From the 355th District Court

                                          §    of Hood County (CR11976)

v.                                        §    February 26, 2015

                                          §    Opinion by Justice Gabriel

The State of Texas                        §    (nfp)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to delete

the $1,223 fine, which must also be removed from the bill of costs and the order

to withdraw funds from Jarrod Wayne Cox’s inmate trust fund account. It is

ordered that the judgment of the trial court is affirmed as modified.


                                     SECOND DISTRICT COURT OF APPEALS




                                     By /s/ Lee Gabriel
                                         Justice Lee Gabriel